Title: Shotwell & Kinder to Thomas Jefferson, 24 December 1813
From: Shotwell & Kinder
To: Jefferson, Thomas


          Respected Friend New York 24th 12 mo 1813
          Knowing the pleasure thou has in Improvements that promise Comfort to the Human Race; we have taken the liberty of sending thee a few yards of Cloth, sufficient for an over Coat which we beg thy acceptance of; it is the production of a great many Experiments, to render the Hair of Black Cattle from the Tanneries useful as Clothing, and various other Fabrics, and composed of one part common Wool and two parts Hair, we find that it can be worked with the same ease and facility as Wool alone, and believe it will prove equally durable; For Carpeting and some other uses we use no Wool—
          We doubt not that at the present time, when our Country fears a want of similar Articles, it will be gratifying to thee to find that we have resources where they were the least looked for, and so extensive as to be of great importance to the American Family
          We likewise hand thee a small pattern of one part Wol Wool & three parts Hair, and are very Respectfully
          Thy Assured FriendsShotwell & Kinder
        